Case 2:13-cr-00705-WJM Document 221 Filed 06/16/20 Page 1 of 3 PageID: 4236



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,

            v.                                               Docket No.: 13-cr-0705

 DANIEL GATSON
                                                                       OPINION



WILLIAM J. MARTINI, U.S.D.J.:

       This matter comes before the Court upon Defendant Daniel Gatson’s Motion for
Return of Seized Property, Def’.s Mot., ECF 217, and the Government’s Motion for
Forfeiture of Property, Gov’t’s Mot., ECF No. 219. For the reasons set forth below,
Defendant’s motion is GRANTED IN PART and DENIED IN PART and the
Government’s motion is GRANTED.
       I.        PROCEDURAL BACKGROUND
      On November 2, 2015, following a three-week trial, a jury found Gatson guilty of
twelve counts related to interstate transportation of stolen property. ECF No. 120-133.
        On June 30, 2016, Gatson was sentenced to 300 months incarceration and ordered
to make full restitution in the amount of $3,597,081.00. ECF No. 159. On the same date,
the Court issued a final order of forfeiture of property as to Gatson that included a list of
101 items, including: (1) jewelry recovered from Gatson’s hotel room on the day of his
arrest; (2) various jewelry and watches recovered from his residence in Georgia; (3) various
autographed NBA jerseys recovered from his residence in Georgia; (4) quantities of United
States and foreign currency recovered from his New York hotel room and his residence in
North Bergen, New Jersey; (5) a fraudulent identification card in the name of Craig Streets
recovered from his New York hotel room. ECF No. 160.
       On July 13, 2016, Gatson provided notice of appeal and on August 9, 2018, the
Third Circuit Court of Appeals issued an opinion and order affirming Gatson’s conviction
and sentence. ECF No. 206, 209. The Supreme Court of the United States denied Gatson’s
petition for writ of certiorari on October 7, 2019. Gatson v. United States, No. 18-9700,
2019 WL 4922309, at *1 (U.S. Oct. 7, 2019). On October 21, 2019, this Court denied
Gatson’s initial motion for return of seized property without prejudice to refile another
motion “that lists with specificity items not subject to the Court’s forfeiture order of June
30, 2016, items that are not contraband, or items not subject to a restitution order.”
Case 2:13-cr-00705-WJM Document 221 Filed 06/16/20 Page 2 of 3 PageID: 4237



       II.     MOTION FOR RETURN OF PROPERTY
               A. Property the Government Agrees to Return
       The Government consents to the return of the following items recovered from
Gatson’s residence in Stone Mountain, Georgia: wallet, identification, storage receipt and
unopened mail (see item #24, Defense Exhibit A); residential lease package (item #22);
miscellaneous business cards (item #12); receipt (item #13); sunglasses (item #21); one
photograph (item #17); Gucci shoes (item #8); ACG blue boots (item #7); Jay Nike Shocks
Shoes (item #6); white Nike shoes (item #5); pink/blue Nike shoes (item #9); black boots
(item #3); Nike sneakers and blue jeans (item #2); miscellaneous documents and blue
folder (item #26); real estate listings (item #29); miscellaneous mail and documents (item
#28); T-Mobile cell (white) (item #27); handwritten letter (item #31); miscellaneous
documents (item #30); Weinstein Group stamp (item #33); black binder containing
documents (item #35); gold/silver test kit (item #36); Dell laptop computer with charger
(item #37); and Samsung tablet with charger (item #38).
       The Government consents to the return of the following items recovered from
Gatson’s residence in North Bergen: Sprint LG cell phone (item #1, Defense Exhibit B);
paperwork for Daniel Gatson (item #4); tan Northface (item #5); and one baseball card
(item #7). The Government consents to the return of the following items recovered from
Gatson’s hotel room in Uniondale, New York: Samsung cell phone (item #1, Defense
Exhibit C); Georgia driver’s license of Tokyo Gatson (item #2); Bluetooth (item #5); Gucci
bag containing clothing and iPod (item #8); and tan workboots (item #9).
               B. The Government’s Motion for Forfeiture
       The Government requests that the Court enter an order allowing for: (a) one Nixon
watch; (b) one Michael Kors watch; (c) one pair of earrings with white stones; (d) two fur
coats; and (e) one black Android Chronograph watch (collectively, the “Seized Assets”)
currently in the custody of the Federal Bureau of Investigation (“FBI”) to be turned over
to the United States Marshals Service, District of New Jersey (“USMS”) for appropriate
disposition and applied against the restitution due in this matter.
       Enforcement of restitution may begin immediately after an entry of judgment arises
on a defendant’s property. See 18 U.S.C. § 3613(c). Also pursuant to Section 3613(c), an
order of restitution creates “a lien in favor of the United States on all property and rights to
property of the person fined as if the liability . . . were a liability for a tax assessed” by the
IRS. Id. (emphasis added). The only property not subject to enforcement is that which is
exempt under § 6334(a)(1)-(8), (10) and (12) of the Internal Revenue Code of 1885.1 See
id. § 3613(a)(1). Not only may a judgment be recorded for the full amount of the order,




                                                2
Case 2:13-cr-00705-WJM Document 221 Filed 06/16/20 Page 3 of 3 PageID: 4238



see id. § 3664(m)(1), but the judgment may be immediately enforced against all property
of the defendant with limited exceptions. Id. § 3613(a) and (f).
       Consequently, the Court GRANTS the Government’s motion and the FBI shall turn
over the above listed items to the United States Marshals Service and all proceeds of sale
shall be applied against the restitution due in this matter.

              C. Remaining Items
        The Court previously ruled that any currency seized from the searches of Gatson's
residences or hotel rooms should be applied to the restitution order. ECF No. 216.
Consequently, the U.S. currency (listed as items 7 and 8 of Exhibit B), the Turkish currency
(listed as item 9 of Exhibit B), and the Hong Kong, Chinese Yuan, Euro and Wu Jiao
currency (listed in item 13 of Exhibit B) should be applied to the outstanding restitution
order and Defendant’s motion is DENIED as to all seized currency.

       III.   CONCLUSION
      For the reasons stated above, Defendant’s motion is GRANTED IN PART and
DENIED IN PART. The Government’s motion is GRANTED. An appropriate order
follows.



Dated: June 16, 2020

                                                      /s/ William J. Martini
                                                    WILLIAM J. MARTINI, U.S.D.J.




                                             3
